IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


KELLI INGRAM FOFANO,              : No. 150 EAL 2017
                                  :
               Respondent         :
                                  : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
         v.                       :
                                  :
                                  :
BEST WESTERN INTERNATIONAL, INC., :
                                  :
               Petitioner         :


                                     ORDER



PER CURIAM

      AND NOW, this 17th day of May, 2017, the Petition for Allowance of Appeal and

Emergency Application for Stay are DENIED.